ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petitions of Hawke & Company Harvestore, Inc. and Flygt Corporation for further review of the decision of the Court of Appeals be, and the same are, granted. Because of the consolidation of this matter with Beutz v. A.O. Smith Harvestore Products, Inc., CX-87-1132, all briefing shall commence as of the date of this order. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
COYNE and POPOVICH, JJ., took no part.